 

 
Exhibit 10.2
 


 
ONPOINT MEDICAL DIAGNOSTICS, INC.
 
2011 OMNIBUS INCENTIVE COMPENSATION PLAN
 


 

 
 

--------------------------------------------------------------------------------

 

ONPOINT MEDICAL DIAGNOSTICS, INC.
 
2011 OMNIBUS INCENTIVE COMPENSATION PLAN
 
The purpose of the OnPoint Medical Diagnostics, Inc. 2011 Incentive Compensation
Plan (the “Plan”) is (i) to provide employees of OnPoint Medical Diagnostics
Inc. (the “Company”) and its subsidiaries, certain consultants and advisors who
perform services for the Company or its subsidiaries and non-employee members of
the Board of Directors of the Company with the opportunity to receive grants of
incentive stock options, nonqualified stock options, stock appreciation rights,
stock awards, stock units, performance units and other stock-based awards, and
(ii) to provide selected executive employees with the opportunity to receive
bonus awards that are considered “qualified performance-based compensation”
under section 162(m) of the Code (as defined below).
 
The Company believes that the Plan will encourage the participants to contribute
materially to the growth of the Company, thereby benefitting the Company’s
stockholders, and will align the economic interests of the participants with
those of the stockholders.  The Plan shall be effective as of the Effective
Date.
 
Section 1.               Definitions
 
The following terms shall have the meanings set forth below for purposes of the
Plan:
 
(a)           “Board” shall mean the Board of Directors of the Company.
 
(b)           “Bonus Award” shall mean a bonus awarded under the Plan that is
designated as “qualified performance-based compensation” under section 162(m) of
the Code, as described in Section 15.
 
(c)           “Cause” shall mean, except to the extent specified otherwise by
the Committee, a finding by the Committee that the Participant (i) has breached
his or her employment or service contract with the Employer, (ii) has engaged in
disloyalty to the Employer, including, without limitation, fraud, embezzlement,
theft, commission of a felony or proven dishonesty, (iii) has disclosed trade
secrets or confidential information of the Employer to persons not entitled to
receive such information, (iv) has breached any written non-competition,
non-solicitation, invention assignment or confidentiality agreement between the
Participant and the Employer or (v) has engaged in such other behavior
detrimental to the interests of the Employer as the Committee determines.
 
(d)           Unless otherwise set forth in a Grant Instrument, a “Change of
Control” shall be deemed to have occurred if:
 
(i)           Any “person” (as such term is used in sections 13(d) and 14(d) of
the Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the
 

 
-1-

--------------------------------------------------------------------------------

 

voting power of the then outstanding securities of the Company; provided that a
Change of Control shall not be deemed to occur as a result of a transaction in
which the Company becomes a subsidiary of another corporation and in which the
stockholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors.
 
(ii)           The consummation of (A) a merger or consolidation of the Company
with another corporation where the stockholders of the Company, immediately
prior to the merger or consolidation, will not beneficially own in substantially
the same proportion as ownership immediately prior to the merger or
consolidation, immediately after the merger or consolidation, shares entitling
such stockholders to more than 50% of all votes to which all stockholders of the
surviving corporation would be entitled in the election of directors, or where
the members of the Board, immediately prior to the merger or consolidation,
would not, immediately after the merger or consolidation, constitute a majority
of the board of directors of the surviving corporation, (B) a sale or other
disposition of all or substantially all of the assets of the Company, or (C) a
liquidation or dissolution of the Company.
 
(iii)           A change in the composition of the Board over a period of twelve
(12) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.
 
The Committee may modify the definition of Change of Control for a particular
Grant as the Committee deems appropriate to comply with section 409A of the Code
or otherwise.
 
(e)           “Code” shall mean the Internal Revenue Code of 1986, as amended
and the regulations promulgated thereunder.
 
(f)           “Committee” shall mean the Compensation Committee of the Board or
another committee appointed by the Board to administer the Plan.  With respect
to Grants and Bonus Awards that are intended to be “qualified performance-based
compensation” under section 162(m) of the Code, the Committee shall consist of
two or more persons appointed by the Board, all of whom shall be “outside
directors” as defined under section 162(m) of the Code.  The Committee shall
also consist of directors who are “non-employee directors” as defined under Rule
16b-3 promulgated under the Exchange Act.
 
(g)           “Company” shall mean OnPoint Medical Diagnostics Inc. and shall
include its successors.
 
(h)           “Company Stock” shall mean common stock of the Company.
 

 
-2-

--------------------------------------------------------------------------------

 

(i)           “Disability” or “Disabled” shall mean a Participant’s becoming
disabled within the meaning of section 22(e)(3) of the Code, within the meaning
of the Employer’s long-term disability plan applicable to the Participant or as
otherwise determined by the Committee.
 
(j)           “Dividend Equivalent” shall mean an amount determined by
multiplying the number of shares of Company Stock subject to a Grant by the
per-share cash dividend paid by the Company on its outstanding Company Stock, or
the per-share fair market value (as determined by the Committee) of any dividend
paid on its outstanding Company Stock in consideration other than cash.
 
(k)           “Effective Date” shall mean April 4, 2011; provided, however, that
stockholder approval of the Plan is required for certain Grants under the Plan.
 
(l)           “Employee” shall mean an employee of the Employer (including an
officer or director who is also an employee), but excluding any person who is
classified by the Employer as a “contractor” or “consultant,” no matter how
characterized by the Internal Revenue Service, other governmental agency or a
court.  Any change of characterization of an individual by the Internal Revenue
Service or any court or government agency shall have no effect upon the
classification of an individual as an Employee for purposes of this Plan, unless
the Committee determines otherwise.
 
(m)           “Employed by, or providing service to, the Employer” shall mean
employment or service as an Employee, Key Advisor or member of the Board (so
that, for purposes of exercising Options and SARs and satisfying conditions with
respect to Stock Awards, Stock Units, Performance Units and Other Stock-Based
Awards, a Participant shall not be considered to have terminated employment or
service until the Participant ceases to be both an Employee, Key Advisor and
member of the Board).
 
(n)           “Employer” shall mean the Company and each of its subsidiaries.
 
(o)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
(p)           “Exercise Price” shall mean the per share price at which shares of
Company Stock may be purchased under an Option, as designated by the Committee.
 
(q)           “Fair Market Value” shall mean:
 
(i)           If the Company Stock is publicly traded, then the Fair Market
Value per share shall be determined as follows: (A) if the principal trading
market for the Company Stock is a national securities exchange, the closing
price during regular trading hours on the relevant date or (if there were no
trades on that date) the latest preceding date upon which a sale was reported,
or (B) if the Company Stock is not principally traded on any such exchange, the
last reported sale price of a share of Company Stock during regular trading
hours on the
 

 
-3-

--------------------------------------------------------------------------------

 

relevant date, as reported by the OTC Bulletin Board or, if shares are not
reported on the OTC Bulletin Board, as determined by the Committee through any
reasonable valuation method authorized under the Code.
 
(ii)           If the Company Stock is not publicly traded or, if publicly
traded, is not subject to reported transactions as set forth above, the Fair
Market Value per share shall be as determined by the Committee through any
reasonable valuation method authorized under the Code.
 
(r)           “Grant” shall mean an Option, SAR, Stock Award, Stock Unit,
Performance Unit, Other Stock-Based Award or Bonus Award granted under the Plan.
 
(s)           “Grant Instrument” shall mean the written agreement that sets
forth the terms and conditions of a Grant, including all amendments thereto.
 
(t)           “Incentive Stock Option” shall mean an Option that is intended to
meet the requirements of an incentive stock option under section 422 of the
Code.
 
(u)           “Key Advisor” shall mean a consultant or advisor of the Employer.
 
(v)           “Non-Employee Director” shall mean a member of the Board who is
not an Employee.
 
(w)           “Nonqualified Stock Option” shall mean an Option that is not
intended to be taxed as an incentive stock option under section 422 of the Code.
 
(x)             “Option” shall mean an option to purchase shares of Company
Stock, as described in Section 6.
 
(y)             “Other Stock-Based Award” shall mean any Grant based on,
measured by or payable in Company Stock, as described in Section 11.
 
(z)             “Plan” shall mean this OnPoint Medical Diagnostics Inc. 2011
Omnibus Incentive Compensation Plan, as in effect from time to time.
 
(aa)           “Participant” shall mean an Employee, Key Advisor or Non-Employee
Director designated by the Committee to participate in the Plan.
 
(bb)           “Performance Unit” shall mean a performance unit award, as
described in Section 10.
 
(cc)           “SAR” shall mean a stock appreciation right, as described in
Section 9.
 
(dd)           “Stock Award” shall mean an award of Company Stock, as described
in Section 7.
 

 
-4-

--------------------------------------------------------------------------------

 

(ee)           “Stock Unit” shall mean an award of a phantom unit representing a
share of Company Stock, as described in Section 8.
 
Section 2.             Administration
 
(a)           Committee.  The Plan shall be administered and interpreted by the
Committee; provided, however, that any Grants to members of the Compensation
Committee must be authorized by a disinterested majority of the Board.  The
Committee may delegate authority to one or more subcommittees, as it deems
appropriate.  To the extent that the Board or a subcommittee administers the
Plan, references in the Plan to the “Committee” shall be deemed to refer to the
Board or such subcommittee.  In the absence of a specific designation by the
Board to the contrary, the Plan shall be administered by the Committee of the
Board or any successor Board committee performing substantially the same
functions.
 
(b)           Committee Authority.  The Committee shall have the sole authority
to (i) determine the individuals to whom Grants or Bonus Awards shall be made
under the Plan, (ii) determine the type, size and terms of the Grants or Bonus
Awards to be made to each such individual, (iii) determine the time when the
Grants or Bonus Awards will be made, (iv) determine the duration of any
applicable exercise or restriction period, including the criteria for
exercisability and the acceleration of exercisability, (v) amend the terms of
any previously issued Grant or Bonus Award, subject to the provisions of Section
20 below, and (vi) deal with any other matters arising under the Plan.
 
(c)           Committee Determinations.  The Committee shall have full power and
express discretionary authority to administer and interpret the Plan, to make
factual determinations and to adopt or amend such rules, regulations, agreements
and instruments for implementing the Plan and for the conduct of its business as
it deems necessary or advisable, in its sole discretion.  The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted
hereunder.  All powers of the Committee shall be executed in its sole
discretion, in the best interest of the Company, not as a fiduciary, and in
keeping with the objectives of the Plan and need not be uniform as to similarly
situated individuals.
 
Section 3.              Grants
 
Grants under the Plan may consist of Options as described in Section 6, Stock
Awards as described in Section 7, Stock Units as described in Section 8, SARs as
described in Section 9, Performance Units as described in Section 10 and Other
Stock-Based Awards as described in Section 11.  Bonus Awards may be granted as
described in Section 15.  All Grants and Bonus Awards shall be subject to the
terms and conditions set forth herein and to such other terms and conditions
consistent with this Plan as the Committee deems appropriate and as are
specified in writing by the Committee to the individual in the Grant
Instrument.  All Grants and Bonus Awards shall be made conditional upon the
Participant’s acknowledgement, in writing or by acceptance of the Grant or Bonus
Award, that all decisions and determinations of the Committee
 

 
-5-

--------------------------------------------------------------------------------

 

shall be final and binding on the Participant, his or her beneficiaries and any
other person having or claiming an interest under such Grant or Bonus
Award.  Grants and Bonus Awards under a particular Section of the Plan need not
be uniform as among the Participants.
 
Section 4.              Shares Subject to the Plan
 
(a)           Shares Authorized.  Subject to adjustment as described below, the
aggregate number of shares of Company Stock that may be issued or transferred
under the Plan shall be 1,600,000 shares; provided, however, that the aggregate
number of shares of Company Stock that may be issued or transferred under the
Plan pursuant to Incentive Stock Options shall not exceed 1,000,000 shares of
Company Stock.  In addition, as of the first trading day of January during the
term of the Plan (excluding any extensions), beginning with calendar year
2011, an additional positive number of shares of Company Stock shall be added to
the number of shares of Company Stock authorized to be issued or transferred
under the Plan and the number of shares authorized to be issued or transferred
pursuant to Incentive Stock Options, equal to twenty percent (20%) of the total
number of shares of Company Stock outstanding on the last trading day in
December of the immediately preceding calendar year, or 1,000,000 shares,
whichever is less.
 
(b)           Source of Shares; Share Counting.  Shares issued or transferred
under the Plan may be authorized but unissued shares of Company Stock or
reacquired shares of Company Stock, including shares purchased by the Company on
the open market for purposes of the Plan.  If and to the extent Options or SARs
granted under the Plan terminate, expire or are canceled, forfeited, exchanged
or surrendered without having been exercised, or if any Stock Awards, Stock
Units or Other Stock-Based Awards are forfeited, terminated or otherwise not
paid in full, the shares subject to such Grants shall again be available for
purposes of the Plan.  If shares of Company Stock otherwise issuable under the
Plan are surrendered in payment of the Exercise Price of an Option, then the
number of shares of Company Stock available for issuance under the Plan shall be
reduced only by the net number of shares actually issued by the Company upon
such exercise and not by the gross number of shares as to which such Option is
exercised.  Upon the exercise of any SAR under the Plan, the number of shares of
Company Stock available for issuance under the Plan shall be reduced by the
gross number of shares as to which such right is exercised, and not by the net
number of shares actually issued by the Company upon such exercise.  If shares
of Company Stock otherwise issuable under the Plan are withheld by the Company
in satisfaction of the withholding taxes incurred in connection with the
issuance, vesting or exercise of any Grant or the issuance of Company Stock
thereunder, then the number of shares of Company Stock available for issuance
under the Plan shall be reduced by the net number of shares issued, vested or
exercised under such Grant, calculated in each instance after payment of such
share withholding.  To the extent any Grants are paid in cash, and not in shares
of Company Stock, any shares previously subject to such Grants shall again be
available for issuance or transfer under the Plan.
 
(c)           Individual Limits.  Each person participating in the Plan shall be
subject the following limitations:
 

 
-6-

--------------------------------------------------------------------------------

 

(i)           for Grants measured in shares of Company Stock (whether payable in
Company Stock, cash or a combination of both), the maximum number of shares of
Company Stock for which such Grants may be made to such person in any calendar
year shall not exceed 1,000,000 shares of Company Stock in the aggregate, and
 
(ii)           for Grants measured in cash dollars (whether payable in cash,
Company Stock or a combination of both), the maximum dollar amount for which
such Grants may be made to such person in any calendar year shall not exceed
$1,000,000 in the aggregate, with such limitation to be measured at the time the
Grant is made.
 
(d)           Adjustments.  If there is any change in the number or kind of
shares of Company Stock outstanding by reason of (i) a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) a
merger, reorganization or consolidation, (iii) a reclassification or change in
par value, or (iv) any other extraordinary or unusual event affecting the
outstanding Company Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock available for issuance under the Plan, the maximum number of shares of
Company Stock for which any individual may receive Grants in any year, the kind
and number of shares covered by outstanding Grants, the kind and number of
shares issued and to be issued under the Plan, and the price per share or the
applicable market value of such Grants shall be equitably adjusted by the
Committee to reflect any increase or decrease in the number of, or change in the
kind or value of, the issued shares of Company Stock to preclude, to the extent
practicable, the enlargement or dilution of rights and benefits under the Plan
and such outstanding Grants; provided, however, that any fractional shares
resulting from such adjustment shall be eliminated.  In addition, in the event
of a Change of Control, the provisions of Section 14 of the Plan shall
apply.  Any adjustments to outstanding Grants shall be consistent with section
409A or 424 of the Code, to the extent applicable.  The Committee shall have the
sole discretion and authority to determine what appropriate adjustments shall be
made and any adjustments determined by the Committee shall be final, binding and
conclusive.
 
Section 5.              Eligibility for Participation
 
(a)           Eligible Persons.  All Employees (including, for all purposes of
the Plan, an Employee who is a member of the Board) and Non-Employee Directors
shall be eligible to participate in the Plan.  Key Advisors shall be eligible to
participate in the Plan if the Key Advisors render bona fide services to the
Employer, the services are not in connection with the offer and sale of
securities in a capital-raising transaction and the Key Advisors do not directly
or indirectly promote or maintain a market for the Company’s securities.
 
(b)           Selection of Participants.  The Committee shall select the
Employees, Non-Employee Directors and Key Advisors to receive Grants and shall
determine the number of shares of Company Stock subject to a particular Grant in
such manner as the Committee determines.
 

 
-7-

--------------------------------------------------------------------------------

 

Section 6.              Options
 
The Committee may grant Options to an Employee, Non-Employee Director or Key
Advisor upon such terms as the Committee deems appropriate.  The following
provisions are applicable to Options:
 
(a)           Number of Shares.  The Committee shall determine the number of
shares of Company Stock that will be subject to each Grant of Options to
Employees, Non-Employee Directors and Key Advisors.
 
(b)           Type of Option and Exercise Price.
 
(i)           The Committee may grant Incentive Stock Options or Nonqualified
Stock Options or any combination of the two, all in accordance with the terms
and conditions set forth herein.  Incentive Stock Options may be granted only to
employees of the Company or its parent or subsidiary corporations, as defined in
section 424 of the Code.  Nonqualified Stock Options may be granted to
Employees, Non-Employee Directors and Key Advisors.
 
(ii)           The Exercise Price of Company Stock subject to an Option shall be
determined by the Committee and shall be equal to or greater than the Fair
Market Value of a share of Company Stock on the date the Option is
granted.  However, an Incentive Stock Option may not be granted to an Employee
who, at the time of grant, owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company, or any parent or
subsidiary corporation of the Company, as defined in section 424 of the Code,
unless the Exercise Price per share is not less than 110% of the Fair Market
Value of a share of Company Stock on the date of grant.
 
(c)           Option Term.  The Committee shall determine the term of each
Option.  The term of any Option shall not exceed ten years from the date of
grant.  However, an Incentive Stock Option that is granted to an Employee who,
at the time of grant, owns stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company, or any parent or subsidiary
corporation of the Company, as defined in section 424 of the Code, may not have
a term that exceeds five years from the date of grant.
 
(d)           Exercisability of Options.  Options shall become exercisable in
accordance with such terms and conditions, consistent with the Plan, as may be
determined by the Committee and specified in the Grant Instrument.  The
Committee may accelerate the exercisability of any or all outstanding Options at
any time for any reason.
 
(e)           Grants to Non-Exempt Employees.  Notwithstanding the foregoing,
Options granted to persons who are non-exempt employees under the Fair Labor
Standards Act of 1938, as amended, may not be exercisable for at least six
months after the date of grant (except that such Options may become exercisable,
as determined by the Committee, upon the
 

 
-8-

--------------------------------------------------------------------------------

 

Participant’s death, Disability or retirement, or upon a Change of Control or
other circumstances permitted by applicable regulations).
 
(f)           Termination of Employment, Disability or Death.
 
(i)           Except as provided below, an Option may only be exercised while
the Participant is employed by, or providing service to, the Employer as an
Employee, member of the Board or Key Advisor.
 
(ii)           In the event that a Participant ceases to be employed by, or
provide service to, the Employer for any reason other than Disability, death or
termination for Cause, any Option which is otherwise exercisable by the
Participant shall terminate unless exercised within 90 days after the date on
which the Participant ceases to be employed by, or provide service to, the
Employer (or within such other period of time as may be specified by the
Committee), but in any event no later than the date of expiration of the Option
term.  Except as otherwise provided by the Committee, any of the Participant’s
Options that are not otherwise exercisable as of the date on which the
Participant ceases to be employed by, or provide service to, the Employer shall
terminate as of such date.
 
(iii)           In the event the Participant ceases to be employed by, or
provide service to, the Company on account of a termination for Cause by the
Employer, any Option held by the Participant shall terminate as of the date the
Participant ceases to be employed by, or provide service to, the Employer.  In
addition, notwithstanding any other provisions of this Section 6, if the
Committee determines that the Participant has engaged in conduct that
constitutes Cause at any time while the Participant is employed by, or providing
service to, the Employer or after the Participant’s termination of employment or
service, any Option held by the Participant shall immediately terminate and the
Participant shall automatically forfeit all shares underlying any exercised
portion of an Option for which the Company has not yet delivered the share
certificates, upon refund by the Company of the Exercise Price paid by the
Participant for such shares.  Upon any exercise of an Option, the Company may
withhold delivery of share certificates pending resolution of an inquiry that
could lead to a finding resulting in a forfeiture.
 
(iv)           In the event the Participant ceases to be employed by, or provide
service to, the Employer because the Participant is Disabled, any Option which
is otherwise exercisable by the Participant shall terminate unless exercised
within one year after the date on which the Participant ceases to be employed
by, or provide service to, the Employer (or within such other period of time as
may be specified by the Committee), but in any event no later than the date of
expiration of the Option term.  Except as otherwise provided by the Committee,
any of the Participant’s Options which are not otherwise exercisable as of the
date on which the Participant ceases to be employed by, or provide service to,
the Employer shall terminate as of such date.
 
(v)           If the Participant dies while employed by, or providing service
to, the Employer or within 90 days after the date on which the Participant
ceases to be employed or provide service on account of a termination specified
in Section 6(f)(ii) above (or within such
 

 
-9-

--------------------------------------------------------------------------------

 

other period of time as may be specified by the Committee), any Option that is
otherwise exercisable by the Participant shall terminate unless exercised within
one year after the date on which the Participant ceases to be employed by, or
provide service to, the Employer (or within such other period of time as may be
specified by the Committee), but in any event no later than the date of
expiration of the Option term.  Except as otherwise provided by the Committee,
any of the Participant’s Options that are not otherwise exercisable as of the
date on which the Participant ceases to be employed by, or provide service to,
the Employer shall terminate as of such date.
 
(g)           Exercise of Options.  A Participant may exercise an Option that
has become exercisable, in whole or in part, by delivering a notice of exercise
to the Company.  The Participant shall pay the Exercise Price for an Option as
specified by the Committee (i) in cash, (ii) unless the Committee determines
otherwise, by delivering shares of Company Stock owned by the Participant and
having a Fair Market Value on the date of exercise at least equal to the
Exercise Price or by attestation (on a form prescribed by the Committee) to
ownership of shares of Company Stock having a Fair Market Value on the date of
exercise at least equal to the Exercise Price, (iii) by payment through a broker
in accordance with procedures permitted by Regulation T of the Federal Reserve
Board, or (iv) by such other method as the Committee may approve.  In addition,
to the extent an Option is at the time exercisable for vested shares of Company
Stock, all or any part of that vested portion may be surrendered to the Company
for an appreciation distribution payable in shares of Company Stock with a Fair
Market Value at the time of the Option surrender equal to the dollar amount by
which the then Fair Market Value of the shares of Company Stock subject to the
surrendered portion exceeds the aggregate Exercise Price payable for those
shares.  Shares of Company Stock used to exercise an Option shall have been held
by the Participant for the requisite period of time necessary to avoid adverse
accounting consequences to the Company with respect to the Option.  Payment for
the shares to be issued or transferred pursuant to the Option, and any required
withholding taxes, must be received by the Company by the time specified by the
Committee depending on the type of payment being made, but in all cases prior to
the issuance or transfer of such shares.
 
(h)           Limits on Incentive Stock Options.  Each Incentive Stock Option
shall provide that, if the aggregate Fair Market Value of the Company Stock on
the date of the grant with respect to which Incentive Stock Options are
exercisable for the first time by a Participant during any calendar year, under
the Plan or any other stock option plan of the Company or a parent or
subsidiary, exceeds $100,000, then the Option, as to the excess, shall be
treated as a Nonqualified Stock Option.
 
Section 7.              Stock Awards
 
The Committee may issue or transfer shares of Company Stock to an Employee,
Non-Employee Director or Key Advisor under a Stock Award, upon such terms as the
Committee deems appropriate.  The following provisions are applicable to Stock
Awards:
 
(a)           General Requirements.  Shares of Company Stock issued or
transferred pursuant to Stock Awards may be issued or transferred for
consideration or for no consideration,
 

 
-10-

--------------------------------------------------------------------------------

 

and subject to restrictions or no restrictions, as determined by the
Committee.  The Committee may, but shall not be required to, establish
conditions under which restrictions on Stock Awards shall lapse over a period of
time or according to such other criteria as the Committee deems appropriate,
including, without limitation, restrictions based upon the achievement of
specific performance goals.  The period of time during which the Stock Awards
will remain subject to restrictions will be designated in the Grant Instrument
as the “Restriction Period.”
 
(b)           Number of Shares.  The Committee shall determine the number of
shares of Company Stock to be issued or transferred pursuant to a Stock Award
and the restrictions applicable to such shares.
 
(c)           Requirement of Employment or Service.  If the Participant ceases
to be employed by, or provide service to, the Employer during a period
designated in the Grant Instrument as the Restriction Period, or if other
specified conditions are not met, the Stock Award shall terminate as to all
shares covered by the Grant as to which the restrictions have not lapsed, and
those shares of Company Stock must be immediately returned to the Company.  The
Committee may, however, provide for complete or partial exceptions to this
requirement as it deems appropriate.
 
(d)           Restrictions on Transfer and Legend on Stock Certificate.  During
the Restriction Period, a Participant may not sell, assign, transfer, pledge or
otherwise dispose of the shares of a Stock Award except under Section 18(a)
below.  Unless otherwise determined by the Committee, the Company will retain
possession of certificates for shares of Stock Awards until all restrictions on
such shares have lapsed.  Each certificate for a Stock Award, unless held by the
Company, shall contain a legend giving appropriate notice of the restrictions in
the Grant.  The Participant shall be entitled to have the legend removed from
the stock certificate covering the shares subject to restrictions when all
restrictions on such shares have lapsed.  The Committee may determine that the
Company will not issue certificates for Stock Awards until all restrictions on
such shares have lapsed.
 
(e)           Right to Vote and to Receive Dividends.  Unless the Committee
determines otherwise, during the Restriction Period, the Participant shall have
the right to vote shares of Stock Awards and to receive any dividends or other
distributions paid on such shares, subject to any restrictions deemed
appropriate by the Committee, including, without limitation, the achievement of
specific performance goals.
 
(f)           Lapse of Restrictions.  All restrictions imposed on Stock Awards
shall lapse upon the expiration of the applicable Restriction Period and the
satisfaction of all conditions, if any, imposed by the Committee.  The Committee
may determine, as to any or all Stock Awards, that the restrictions shall lapse
without regard to any Restriction Period.
 
Section 8.            Stock Units
 
The Committee may grant Stock Units, each of which shall represent one
hypothetical share of Company Stock, to an Employee, Non-Employee Director or
Key Advisor upon such
 

 
-11-

--------------------------------------------------------------------------------

 

terms and conditions as the Committee deems appropriate.  The following
provisions are applicable to Stock Units:
 
(a)           Crediting of Units.  Each Stock Unit shall represent the right of
the Participant to receive a share of Company Stock or an amount of cash based
on the value of a share of Company Stock, if and when specified conditions are
met.  All Stock Units shall be credited to bookkeeping accounts established on
the Company’s records for purposes of the Plan.
 
(b)           Terms of Stock Units.  The Committee may grant Stock Units that
are payable if specified performance goals or other conditions are met, or under
other circumstances.  Stock Units may be paid at the end of a specified
performance period or other period, or payment may be deferred to a date
authorized by the Committee.  The Committee shall determine the number of Stock
Units to be granted and the requirements applicable to such Stock Units.
 
(c)           Requirement of Employment or Service.  If the Participant ceases
to be employed by, or provide service to, the Employer prior to the vesting of
Stock Units, or if other conditions established by the Committee are not met,
the Participant’s Stock Units shall be forfeited.  The Committee may, however,
provide for complete or partial exceptions to this requirement as it deems
appropriate.
 
(d)           Payment With Respect to Stock Units.  Payments with respect to
Stock Units shall be made in cash, Company Stock or any combination of the
foregoing, as the Committee shall determine.
 
Section 9.              Stock Appreciation Rights
 
The Committee may grant SARs to an Employee, Non-Employee Director or Key
Advisor separately or in tandem with any Option.  The following provisions are
applicable to SARs:
 
(a)           General Requirements.  The Committee may grant SARs to an Employee
or Non-Employee Director separately or in tandem with any Option (for all or a
portion of the applicable Option).  Tandem SARs may be granted either at the
time the Option is granted or at any time thereafter while the Option remains
outstanding; provided, however, that, in the case of an Incentive Stock Option,
SARs may be granted only at the time of the Grant of the Incentive Stock
Option.  The Committee shall establish the base amount of the SAR at the time
the SAR is granted.  The base amount of each SAR shall be equal to the per share
Exercise Price of the related Option or, if there is no related Option, an
amount equal to or greater than the Fair Market Value of a share of Company
Stock as of the date of Grant of the SAR.
 
(b)           Tandem SARs.  In the case of tandem SARs, the number of SARs
granted to a Participant that shall be exercisable during a specified period
shall not exceed the number of shares of Company Stock that the Participant may
purchase upon the exercise of the related Option during such period.  Upon the
exercise of an Option, the SARs relating to the Company
 

 
-12-

--------------------------------------------------------------------------------

 

Stock covered by such Option shall terminate.  Upon the exercise of SARs, the
related Option shall terminate to the extent of an equal number of shares of
Company Stock.
 
(c)           Exercisability.  An SAR shall be exercisable during the period
specified by the Committee in the Grant Instrument and shall be subject to such
vesting and other restrictions as may be specified in the Grant Instrument.  The
Committee may accelerate the exercisability of any or all outstanding SARs at
any time for any reason.  SARs may only be exercised while the Participant is
employed by, or providing service to, the Employer or during the applicable
period after termination of employment or service as described in Section 6(f)
above.  A tandem SAR shall be exercisable only during the period when the Option
to which it is related is also exercisable.
 
(d)           Grants to Non-Exempt Employees.  Notwithstanding the foregoing,
SARs granted to persons who are non-exempt employees under the Fair Labor
Standards Act of 1938, as amended, may not be exercisable for at least six
months after the date of grant (except that such SARs may become exercisable, as
determined by the Committee, upon the Participant’s death, Disability or
retirement, or upon a Change of Control or other circumstances permitted by
applicable regulations).
 
(e)           Value of SARs.  When a Participant exercises SARs, the Participant
shall receive in settlement of such SARs an amount equal to the value of the
stock appreciation for the number of SARs exercised.  The stock appreciation for
an SAR is the amount by which the Fair Market Value of the underlying Company
Stock on the date of exercise of the SAR exceeds the base amount of the SAR as
described in subsection (a).
 
(f)           Form of Payment.  The appreciation in an SAR shall be paid in
shares of Company Stock, cash or any combination of the foregoing, as the
Committee shall determine.  For purposes of calculating the number of shares of
Company Stock to be received, shares of Company Stock shall be valued at their
Fair Market Value on the date of exercise of the SAR.
 
Section 10.           Performance Units
 
The Committee shall have the discretionary authority to make Performance Unit
awards in accordance with the terms of this Section 10.  The following
provisions are applicable to Performance Unit awards:
 
(a)           General Requirements.  A Performance Unit award shall represent a
participating interest in a special bonus pool tied to the attainment of
pre-established corporate performance objectives based on one or more
performance goals or the right to receive a targeted dollar amount tied to the
attainment of pre-established corporate performance objectives based on one or
more performance goals.  The amount of the bonus pool may vary with the level at
which the applicable performance objectives are attained, and the value of each
Performance Unit which becomes due and payable upon the attained level of
performance shall be determined by dividing the amount of the resulting bonus
pool, if any, by the total number of Performance Units issued and outstanding at
the completion of the applicable performance period.  Similarly,
 

 
-13-

--------------------------------------------------------------------------------

 

the targeted dollar amount may vary with the level at which the applicable
performance objectives are attained and the value of the Performance Units which
becomes due and payable upon the attained level of performance shall be
determined based on the threshold, target and maximum amounts that may be paid
if the performance goals are met.
 
(b)           Continued Employment or Service Requirement.  Performance Units
may also be structured to include a requirement that the Participant continue to
be employed by, or providing service to, the Employer following the completion
of the performance period in order to vest in the Performance Units awarded with
respect to that performance period.
 
(c)           Payment with Respect to Performance Units.  Payments with respect
to Performance Units shall be made in cash, Company Stock or any combination of
the foregoing, as the Committee shall determine.
 
(d)           Requirement of Employment or Service.  If a Participant ceases to
be employed by, or providing service to the Company prior to the vesting of
Performance Units, or if other conditions established by the Committee are not
met, the Participant’s Performance Units shall be forfeited.  The Committee may
provide for complete or partial exceptions to this requirement as it deems
appropriate.
 
Section 11.            Other Stock-Based Awards
 
The Committee may grant Other Stock-Based Awards, which are awards (other than
those described in Sections 6, 7, 8, 9 and 10 of the Plan) that are based on or
measured by Company Stock, to any Employee, Non-Employee Director or Key
Advisor, on such terms and conditions as the Committee shall determine.  Other
Stock-Based Awards may be awarded subject to the achievement of performance
goals or other conditions and may be payable in cash, Company Stock or any
combination of the foregoing, as the Committee shall determine.
 
Section 12.            Dividend Equivalents
 
The Committee may grant Dividend Equivalents in connection Stock Units or Other
Stock-Based Awards.  Dividend Equivalents may be paid currently or accrued as
contingent cash obligations and may be payable in cash or shares of Company
Stock, and upon such terms as the Committee may establish, including, without
limitation, the achievement of specific performance goals.
 
Section 13.            Qualified Performance-Based Compensation
 
The Committee may determine that Stock Awards, Stock Units, Performance Units
Other Stock-Based Awards and Dividend Equivalents granted to an Employee shall
be considered “qualified performance-based compensation” under section 162(m) of
the Code.  The following provisions shall apply to Grants of Stock Awards, Stock
Units, Performance Units Other Stock-Based Awards and Dividend Equivalents that
are to be considered “qualified performance-based compensation” under section
162(m) of the Code:
 

 
-14-

--------------------------------------------------------------------------------

 



 
(a)           Performance Goals.
 
(i)           When Stock Awards, Stock Units, Performance Units, Other
Stock-Based Awards or Dividend Equivalents that are to be considered “qualified
performance-based compensation” are granted, the Committee shall establish in
writing (A) the objective performance goals that must be met, (B) the
performance period during which the performance will be measured, (C) the
threshold, target and maximum amounts that may be paid if the performance goals
are met, and (D) any other conditions that the Committee deems appropriate and
consistent with the Plan and section 162(m) of the Code.
 
(ii)           The performance goal criteria may relate to the Participant’s
business unit or the performance of the Company and its parents and subsidiaries
as a whole, or any combination of the foregoing. The Committee shall use
objectively determinable performance goals based on one or more of the following
criteria: cash flow; earnings (including gross margin, earnings before interest
and taxes, earnings before taxes, earnings before interest, taxes, depreciation,
amortization and charges for stock-based compensation, earnings before interest,
taxes, depreciation and amortization, and net earnings); earnings per share;
growth in earnings or earnings per share; stock price; return on equity or
average stockholder equity; total stockholder return or growth in total
stockholder return either directly or in relation to a comparative group; return
on capital; return on assets or net assets; revenue, growth in revenue or return
on sales; income or net income; operating income, net operating income or net
operating income after tax; operating profit or net operating profit; operating
margin; return on operating revenue or return on operating profit; regulatory
filings; regulatory approvals, litigation and regulatory resolution goals; other
operational, regulatory or departmental objectives; budget comparisons; growth
in stockholder value relative to established indexes, or another peer group or
peer group index; development and implementation of strategic plans and/or
organizational restructuring goals; development and implementation of risk and
crisis management programs; improvement in workforce diversity; compliance
requirements and compliance relief; accreditation goals; safety goals; project
goals; productivity goals; workforce management and succession planning goals;
economic value added (including typical adjustments consistently applied from
generally accepted accounting principles required to determine economic value
added performance measures); growth and innovation of technologies or delivery
methods; growth of customer or subscriber base; measures of customer
satisfaction, employee satisfaction or staff development; development or
marketing collaborations, formations of joint ventures or partnerships or the
completion of other similar transactions intended to enhance the Corporation’s
revenue or profitability or enhance its customer base; merger and acquisitions;
and other similar criteria consistent with the foregoing.
 
(b)           Establishment of Goals.  The Committee shall establish the
performance goals in writing either before the beginning of the performance
period or during a period ending no later than the earlier of (i) 90 days after
the beginning of the performance period or (ii) the date on which 25% of the
performance period has been completed, or such other date as may be required or
permitted under applicable regulations under section 162(m) of the Code.  The
performance goals shall satisfy the requirements for “qualified
performance-based
 

 
-15-

--------------------------------------------------------------------------------

 

compensation,” including the requirement that the achievement of the goals be
substantially uncertain at the time they are established and that the goals be
established in such a way that a third party with knowledge of the relevant
facts could determine whether and to what extent the performance goals have been
met.  The Committee shall not have discretion to increase the amount of
compensation that is payable upon achievement of the designated performance
goals.
 
(c)           Certification of Results.  The Committee shall certify and
announce the results for each performance period to all Participants after the
announcement of the Company’s financial results for the performance period.  If
and to the extent that the Committee does not certify that the performance goals
have been met, the grants of Stock Awards, Stock Units, Performance Units, Other
Stock-Based Awards and Dividend Equivalents for the performance period shall be
forfeited or shall not be made, as applicable.  If Dividend Equivalents are
granted as “qualified performance-based compensation” under section 162(m) of
the Code, a Participant may not accrue more than $1,000,000 of such Dividend
Equivalents during any calendar year.
 
(d)           Death, Disability or Other Circumstances.  The Committee may
provide that Stock Awards, Stock Units, Performance Units, Other Stock-Based
Awards and Dividend Equivalents shall be payable or restrictions on such Grants
shall lapse, in whole or in part, in the event of the Participant’s death or
Disability during the performance period, or under other circumstances
consistent with the Treasury regulations and rulings under section 162(m) of the
Code.
 
Section 14.           Consequences of a Change of Control
 
(a)           Notice and Acceleration.  Unless the Committee determines
otherwise, effective upon the date of the Change of Control, (i) all outstanding
Options and SARs shall automatically accelerate and become fully exercisable,
(ii) the restrictions and conditions on all outstanding Stock Awards shall
immediately lapse, and (iii) all Stock Units, Performance Units, Other
Stock-Based Awards and Dividend Equivalents shall become fully vested and shall
be paid at their target values, or in such greater amounts as the Committee may
determine.
 
(b)           Other Alternatives.  Notwithstanding the foregoing, in the event
of a Change of Control, the Committee may take one or more of the following
actions with respect to any or all outstanding Grants: the Committee may (i)
require that Participants surrender their outstanding Options and SARs in
exchange for one or more payments by the Company, in cash or Company Stock as
determined by the Committee, in an amount equal to the amount by which the then
Fair Market Value of the shares of Company Stock subject to the Participant’s
unexercised Options and SARs exceeds the Exercise Price of the Options or the
base amount of the SARs, as applicable, (ii) after giving Participants an
opportunity to exercise their outstanding Options and SARs, terminate any or all
unexercised Options and SARs at such time as the Committee deems appropriate, or
(iii) determine that outstanding Options and SARs that are not exercised shall
be assumed by, or replaced with comparable options or rights by, the surviving
corporation, (or a parent or subsidiary of the surviving corporation), and other
outstanding Grants that remain in effect after the Change of Control shall be
converted to similar grants of the surviving corporation (or a parent or
subsidiary of the surviving corporation).  Such surrender
 

 
-16-

--------------------------------------------------------------------------------

 

or termination shall take place as of the date of the Change of Control or such
other date as the Committee may specify.
 
Section 15.           Bonus Awards
 
(a)           General Requirements.  The Committee may grant Bonus Awards that
shall be considered “qualified performance-based compensation” under section
162(m) of the Code to Employees who are executive Employees, upon such terms and
conditions as the Committee deems appropriate under this Section 15.
 
(b)           Target Bonus Awards and Performance Goals.  When the Committee
decides to make Bonus Awards under this Section 15, the Committee shall select
the executive Employees who will be eligible for Bonus Awards, specify the
performance period and establish target Bonus Awards and performance goals for
the performance period.  The performance period shall be the Company’s fiscal
year or such other period (of not more than 12 months) as the Committee
determines.  The Committee shall determine each Participant’s target Bonus Award
based on the Participant’s responsibility level, position or such other criteria
as the Committee shall determine.  A Participant’s target Bonus Award may
provide for differing amounts to be paid based on differing thresholds of
performance.  The Committee shall establish in writing (i) the objective
performance goals that must be met in order for the Bonus Awards to be paid for
the performance period, (ii) the maximum amounts that may be paid if the
performance goals are met, (iii) any threshold levels of performance that must
be met in order for Bonus Awards to be paid, and (iv) any other conditions that
the Committee deems appropriate and consistent with the requirements of section
162(m) of the Code for “qualified performance-based compensation.”  The
performance goals shall satisfy the requirements for “qualified
performance-based compensation,” including the requirement that the achievement
of the goals be substantially uncertain at the time they are established and
that the performance goals be established in such a way that a third party with
knowledge of the relevant facts could determine whether and to what extent the
performance goals have been met.  The Company shall notify each Participant of
the Participant’s target Bonus Award and the applicable performance goals for
the performance period.
 
(c)           Criteria Used for Objective Performance Goals.  The Committee
shall use objectively determinable performance goals based on one or more of the
criteria described in Section 13(a)(ii) above.  The performance goals may relate
to one or more business units or the performance of the Company and its
subsidiaries as a whole, or any combination of the foregoing.  Performance goals
need not be uniform among Participants.
 
(d)           Timing of Establishment of Target Bonus Awards and Goals. The
Committee shall establish each Participant’s target Bonus Award and performance
goals in writing either before the beginning of the performance period or during
a period ending no later than the earlier of (i) 90 days after the beginning of
the performance period or (ii) the date on which 25% of the performance period
has been completed, or such other date as may be required or permitted under
applicable regulations under section 162(m) of the Code.
 

 
-17-

--------------------------------------------------------------------------------

 



 
(e)           Section 162(m) Requirements.  A target Bonus Award that is
designated as “qualified performance-based compensation” under section 162(m) of
the Code may not be awarded as an alternative to any other award that is not
designated as “qualified performance-based compensation,” but instead must be
separate and apart from all other awards made.  The Committee shall not have
discretion to increase the amount of compensation that is payable based
achievement of the performance goals, but the Committee may reduce the amount of
compensation that is payable based upon the Committee’s assessment of personal
performance or other factors.  Any reduction of a Participant’s Bonus Award
shall not result in an increase in any other Participant’s Bonus Award.
 
(f)           Certification of Results.  The Committee shall certify the
performance results for the performance period after the performance period
ends.  The Committee shall determine the amount, if any, to be paid pursuant to
each Bonus Award based on the achievement of the performance goals, the
Committee’s exercise of its discretion to reduce Bonus Awards and the
satisfaction of all other terms of the Bonus Awards.  Subject to the provisions
of Sections 15(i) and Section 16, payment of the Bonus Awards certified by the
Committee shall be made in a single lump sum cash payment on or after January 1,
but not later than March 15 of the calendar year following the close of the
performance period.
 
(g)           Limitations on Rights to Payment of Bonus Awards.  No Participant
shall have any right to receive payment of a Bonus Award under the Plan for a
performance period unless the Participant remains in the employ of the Employer
through the last day of the performance period; provided, however, that the
Committee may determine that if a Participant’s employment with the Company
terminates prior to the end of the performance period, the Participant may be
eligible to receive all or a prorated portion of any Bonus Award that would
otherwise have been earned for the performance period, under such circumstances
as the Committee deems appropriate.
 
(h)           Change of Control.  If a Change of Control occurs prior to the end
of a performance period, the Committee may determine that each Participant who
is then an Employee and was awarded a target Bonus Award for the performance
period may receive a Bonus Award for the performance period, in such amount and
at such time as the Committee determines.
 
(i)            Discretionary and Other Bonuses.  In addition to Bonus Awards
that are designated “qualified performance-based compensation” under section
162(m) of the Code, as described above, the Committee may grant to executive
Employees such other bonuses as the Committee deems appropriate, which may be
based on individual performance, Company performance or such other criteria as
the Committee determines.  Decisions with respect to such bonuses shall be made
separate and apart from the Bonus Awards described in this Section 15.
 
Section 16.            Deferrals
 
The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of shares that would otherwise be due to such
Participant in connection with
 

 
-18-

--------------------------------------------------------------------------------

 

any Grant or Bonus Award.  If any such deferral election is permitted or
required, the Committee shall establish rules and procedures for such deferrals
and may provide for interest or other earnings to be paid on such
deferrals.  The rules and procedures for any such deferrals shall be consistent
with applicable requirements of section 409A of the Code.
 
Section 17.           Withholding of Taxes
 
(a)           Required Withholding.  All Grants and Bonus Awards under the Plan
shall be subject to applicable federal (including FICA), state and local tax
withholding requirements.  The Employer may require that the Participant or
other person receiving Grants or Bonus Awards or exercising Grants pay to the
Employer the amount of any federal, state or local taxes that the Employer is
required to withhold with respect to such Grants or Bonus Awards, or the
Employer may deduct from other wages and compensation paid by the Employer the
amount of any withholding taxes due with respect to such Grants or Bonus Awards.
 
(b)           Election to Withhold Shares.  If the Committee so permits, a
Participant may elect to satisfy the Employer’s tax withholding obligation with
respect to Grants paid in Company Stock by having shares withheld up to an
amount that does not exceed the Participant’s minimum applicable withholding tax
rate for federal (including FICA), state and local tax liabilities.  The
election must be in a form and manner prescribed by the Committee and may be
subject to the prior approval of the Committee.
 
Section 18.           Transferability of Grants
 
(a)           Nontransferability of Grants.  Except as described in subsection
(b) below, only the Participant may exercise rights under a Grant during the
Participant’s lifetime.  A Participant may not transfer those rights except (i)
by will or by the laws of descent and distribution or (ii) with respect to
Grants other than Incentive Stock Options, pursuant to a domestic relations
order.  When a Participant dies, the personal representative or other person
entitled to succeed to the rights of the Participant may exercise such
rights.  Any such successor must furnish proof satisfactory to the Company of
his or her right to receive the Grant under the Participant’s will or under the
applicable laws of descent and distribution.  Bonus Awards are not
transferable.  If a Participant dies, any amounts payable after the
Participant’s death pursuant to a Bonus Award shall be paid to the personal
representative or other person entitled to succeed to the rights of the
Participant.
 
(b)           Transfer of Nonqualified Stock Options.  Notwithstanding the
foregoing, the Committee may provide, in a Grant Instrument, that a Participant
may transfer Nonqualified Stock Options to family members, or one or more trusts
or other entities for the benefit of or owned by family members, consistent with
the applicable securities laws, according to such terms as the Committee may
determine; provided that the Participant receives no consideration for the
transfer of an Option and the transferred Option shall continue to be subject to
the same terms and conditions as were applicable to the Option immediately
before the transfer.
 

 
-19-

--------------------------------------------------------------------------------

 



 
Section 19.            Requirements for Issuance or Transfer of Shares
 
No Company Stock shall be issued or transferred in connection with any Grant
hereunder unless and until all legal requirements applicable to the issuance or
transfer of such Company Stock have been complied with to the satisfaction of
the Committee.  The Committee shall have the right to condition any Grant on the
Participant’s undertaking in writing to comply with such restrictions on his or
her subsequent disposition of the shares of Company Stock as the Committee shall
deem necessary or advisable, and certificates representing such shares may be
legended to reflect any such restrictions.  Certificates representing shares of
Company Stock issued or transferred under the Plan may be subject to such
stop-transfer orders and other restrictions as the Committee deems appropriate
to comply with applicable laws, regulations and interpretations, including any
requirement that a legend be placed thereon.
 
Section 20.            Amendment and Termination of the Plan
 
(a)           Amendment.  The Board may amend or terminate the Plan at any time;
provided, however, that the Board shall not amend the Plan without stockholder
approval if such approval is required in order to comply with the Code or other
applicable law, or to comply with applicable stock exchange requirements.
 
(b)           Repricing of Options or SARs.
 
(i)           The Committee shall have the authority to effect, at any time and
from time to time, with the consent of the affected holders, the cancellation of
any or all outstanding Options or SAR and to grant in exchange one or more of
the following: (A) new Options or SARs covering the same or a different number
of shares of Company Stock but with an Exercise Price or base amount per share
not less than the Fair Market Value per share of Company Stock on the new grant
date or (B) cash or shares of Company Stock, whether vested or unvested, equal
in value to the value of the cancelled Options or SARs.
 
(ii)           The Committee shall also have the authority, exercisable at any
time and from time to time, with the consent of the affected holders, to reduce
the Exercise Price or base amount of one or more outstanding Options or SARs to
the then current Fair Market Value per share of Company Stock or issue new
Options or SARs with a lower Exercise Price or base amount on immediate
cancellation of outstanding Options or SARs with a higher Exercise Price or base
amount.
 
(c)           Stockholder Approval for “Qualified Performance-Based
Compensation.” If Grants are made as “qualified performance-based compensation”
under Section 13 above or if Bonus Awards are made under Section 15 above, the
Plan must be reapproved by the stockholders no later than the first stockholders
meeting that occurs in the fifth year following the year in which the
stockholders previously approved the provisions of Sections 13 and 15, if
additional Grants are to be made under Section 13 or if additional Bonus Awards
are made under Section 15 and if required by section 162(m) of the Code or the
regulations thereunder.
 

 
-20-

--------------------------------------------------------------------------------

 



 
(d)           Termination of Plan.  The Plan shall terminate on the day
immediately preceding the tenth anniversary of its Effective Date, unless the
Plan is terminated earlier by the Board or is extended by the Board with the
approval of the stockholders.
 
(e)           Termination and Amendment of Outstanding Grants.  A termination or
amendment of the Plan that occurs after a Grant or Bonus Award is made shall not
materially impair the rights of a Participant unless the Participant consents or
unless the Committee acts under Section 21(f) below.  The termination of the
Plan shall not impair the power and authority of the Committee with respect to
an outstanding Grant or Bonus Award.  Whether or not the Plan has terminated, an
outstanding Grant or Bonus Award may be terminated or amended under Section
21(f) below or may be amended by agreement of the Company and the Participant
consistent with the Plan.
 
Section 21.            Miscellaneous
 
(a)           Grants in Connection with Corporate Transactions and
Otherwise.  Nothing contained in the Plan shall be construed to (i) limit the
right of the Committee to make Grants under the Plan in connection with the
acquisition, by purchase, lease, merger, consolidation or otherwise, of the
business or assets of any corporation, firm or association, including Grants to
employees thereof who become Employees, or (ii) limit the right of the Company
to grant stock options or make other awards outside of the Plan.  The Committee
may make a Grant to an employee of another corporation who becomes an Employee
by reason of a corporate merger, consolidation, acquisition of stock or
property, reorganization or liquidation involving the Company, in substitution
for a stock option or stock awards grant made by such
corporation.  Notwithstanding anything in the Plan to the contrary, the
Committee may establish such terms and conditions of the new Grants as it deems
appropriate, including setting the Exercise Price of Options or the base price
of SARs at a price necessary to retain for the Participant the same economic
value as the prior options or rights.
 
(b)           Governing Document.  The Plan shall be the controlling
document.  No other statements, representations, explanatory materials or
examples, oral or written, may amend the Plan in any manner.  The Plan shall be
binding upon and enforceable against the Company and its successors and assigns.
 
(c)           Funding of the Plan.  The Plan shall be unfunded.  The Company
shall not be required to establish any special or separate fund or to make any
other segregation of assets to assure the payment of any Grants or Bonus Awards
under the Plan.
 
(d)           Rights of Participants.  Nothing in the Plan shall entitle any
Employee, Non-Employee Director, Key Advisor or other person to any claim or
right to receive a Grant or Bonus Award under the Plan.  Neither the Plan nor
any action taken hereunder shall be construed as giving any individual any
rights to be retained by or in the employ of the Employer or any other
employment rights.
 

 
-21-

--------------------------------------------------------------------------------

 



 
(e)           No Fractional Shares.  No fractional shares of Company Stock shall
be issued or delivered pursuant to the Plan or any Grant.  Except as otherwise
provided under the Plan, the Committee shall determine whether cash, other
awards or other property shall be issued or paid in lieu of such fractional
shares or whether such fractional shares or any rights thereto shall be
forfeited or otherwise eliminated.
 
(f)           Compliance with Law.
 
(i)           The Plan, the exercise of Options and SARs and the obligations of
the Company to issue or transfer shares of Company Stock under Grants shall be
subject to all applicable laws and regulations, and to approvals by any
governmental or regulatory agency as may be required.  With respect to persons
subject to section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act.  In addition,
it is the intent of the Company that Incentive Stock Options comply with the
applicable provisions of section 422 of the Code, that Grants of “qualified
performance-based compensation” and Bonus Awards comply with the applicable
provisions of section 162(m) of the Code and that, to the extent applicable,
Grants and Bonus Awards comply with the requirements of section 409A of the
Code.  To the extent that any legal requirement of section 16 of the Exchange
Act or section 422, 162(m) or 409A of the Code as set forth in the Plan ceases
to be required under section 16 of the Exchange Act or section 422, 162(m) or
409A of the Code, that Plan provision shall cease to apply.  The Committee may
revoke any Grant or Bonus Award if it is contrary to law or modify a Grant or
Bonus Award to bring it into compliance with any valid and mandatory government
regulation.  The Committee may also adopt rules regarding the withholding of
taxes on payments to Participants.  The Committee may, in its sole discretion,
agree to limit its authority under this Section.
 
(ii)           The Plan is intended to comply with the requirements of section
409A of the Code, to the extent applicable.  Each Grant shall be construed and
administered such that the Grant either (A) qualifies for an exemption from the
requirements of section 409A of the Code or (B) satisfies the requirements of
section 409A of the Code.  If a Grant is subject to section 409A of the Code,
(I) distributions shall only be made in a manner and upon an event permitted
under section 409A of the Code, (II) payments to be made upon a termination of
employment shall only be made upon a “separation from service” under section
409A of the Code, (III) unless the Grant specifies otherwise, each installment
payment shall be treated as a separate payment for purposes of section 409A of
the Code, and (IV) in no event shall a Grantee, directly or indirectly,
designate the calendar year in which a distribution is made except in accordance
with section 409A of the Code.
 
(iii)           Any Grant that is subject to section 409A of the Code and that
is to be distributed to a Key Employee (as defined below) upon separation from
service shall be administered so that any distribution with respect to such
Award shall be postponed for six months following the date of the Participant’s
separation from service, if required by section 409A of the Code.  If a
distribution is delayed pursuant to section 409A of the Code, the distribution
shall be paid within 15 days after the end of the six-month period.  If the
Grantee
 

 
-22-

--------------------------------------------------------------------------------

 

dies during such six-month period, any postponed amounts shall be paid within 90
days of the Grantee’s death.  The determination of Key Employees, including the
number and identity of persons considered Key Employees and the identification
date, shall be made by the Committee or its delegate each year in accordance
with section 416(i) of the Code and the “specified employee” requirements of
section 409A of the Code.
 
(iv)           Notwithstanding anything in the Plan or any Grant agreement to
the contrary, each Grantee shall be solely responsible for the tax consequences
of Grants under the Plan, and in no event shall the Company have any
responsibility or liability if a Grant does not meet any applicable requirements
of section 409A of the Code.  Although the Company intends to administer the
Plan to prevent taxation under section 409A of the Code, the Company does not
represent or warrant that the Plan or any Grant complies with any provision of
federal, state, local or other tax law.
 
(g)           Employees Subject to Taxation Outside the United States.  With
respect to Participants who are believed by the Committee to be subject to
taxation in countries other than the United States, the Committee may make
Grants on such terms and conditions, consistent with the Plan, as the Committee
deems appropriate to comply with the laws of the applicable countries, and the
Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.
 
(h)           Clawback Rights.  Subject to the requirements of applicable law,
the Committee may provide in any Grant Instrument that, if a Participant
breaches any restrictive covenant agreement between the Participant and the
Employer or otherwise engages in activities that constitute Cause either while
employed by, or providing service to, the Employer or within a specified period
of time thereafter, all Grants held by the Participant shall terminate, and the
Company may rescind any exercise of an Option or SAR and the vesting of any
other Grant and delivery of shares upon such exercise or vesting, as applicable
on such terms as the Committee shall determine, including the right to require
that in the event of any such rescission, (i) the Participant shall return to
the Company the shares received upon the exercise of any Option or SAR and/or
the vesting and payment of any other Grant or, (ii) if the Participant no longer
owns the shares, the Participant shall pay to the Company the amount of any gain
realized or payment received as a result of any sale or other disposition of the
shares  (or, in the event the Participant transfers the shares by gift or
otherwise without consideration, the Fair Market Value of the shares on the date
of the breach), net of the price originally paid by the Participant for the
shares.  Payment by the Participant shall be made in such manner and on such
terms and conditions as may be required by the Committee.  The Employer shall be
entitled to set off against the amount of any such payment any amounts otherwise
owed to the Participant by the Employer.
 
(i)           Governing Law.  The validity, construction, interpretation and
effect of the Plan and Grant Instruments issued under the Plan shall be governed
and construed by and determined in accordance with the laws of the State of
Minnesota, without giving effect to the conflict of laws provisions thereof.
 


 
 
 
-23-
 
 